DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-29 were originally presented having a filing date of 14 April 2020. A Preliminary Amendment was filed on 11 June 2020. Claim 30 was amended via Preliminary Amendment.
Via Amendments received on 26 July 2022, claims 6-8, 12, 25-28, and 30 were cancelled; claims 1, 2, 4, 5, 9, 11, 13, 14, 20-24, and 29 were amended; and claims 31-44 were added. 
	This communication is a final rejection. Claims 1-5, 9-11, 13-24, 29, and 31-44 are currently pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2021/0264782 A1), hereinafter referred to as “Abbas”, in view of Hayashi (US Patent 5663548 A1), hereinafter referred to as “Hayashi”.
Abbas and Hayashi are considered analogous to the claimed invention because they are in the same field of vehicle monitoring and traffic control (see MPEP 2141.01(a)). 
Regarding claim 1, Abbas teaches A method comprising: 
via first wireless monitor station: 
monitoring a region (see at least Abbas claim 1 “A distributed traffic information and control system comprising: a traffic control module that interoperates with traffic control devices such as traffic lights, smart lanes, traffic routing systems, and/or emergency vehicles and which includes: a traffic control interface unit that is communicatively linked to one or more traffic control devices, a vehicle communication interface that communicates with one or more vehicles, a processor for operation of the traffic control module, and a memory that is encoded with instructions for instructing the processor to communicate with traffic control devices and with vehicles”, wherein the traffic information and control system is considered to be “monitoring a region” as it is checking for communications from vehicles in an area an over a period of time); 
receiving a first wireless communication indicating presence of a first vehicle in the monitored region, the first communication including a unique identifier value assigned to the first vehicle (see at least Abbas [0032] “The TCECU 206 responds to the TCM 204 with vehicle-unique identifying information, as well as the relevant permissions 214.”); and 
controlling traffic flow associated with the monitored region based on the direction of travel of the first vehicle in the monitored region (see at least Abbas claims 1, 2, and 5: “1. A distributed traffic information and control system comprising: a traffic control module that interoperates with traffic control devices such as traffic lights, smart lanes, traffic routing systems, and/or emergency vehicles… 2. The system of claim 1 where a vehicle modifies its speed, route, or other behavior in response to an instruction from a traffic control device… 5. The system of claim 2 where a traffic control device coordinates the behaviors of one or more vehicles to optimize the flow of traffic through a specific area.”).
Abbas does not teach but Hayashi teaches the first communication transmitted in a direction of travel of the first vehicle (see at least Hayashi Fig. 4, column 8, lines 30-42 “An arch 340 is arranged to extend from the site 308 to the site 314 so as to stride over the plurality of lanes on a downstream side in the direction of travel of the vehicles from the position at which the arch 316 is arranged. Tollbooth antennas 342, 344, 346 are attached on the arch 340. The tollbooth antenna 342 is located over the lane 302 to send and receive information relating to tolls with respect to vehicles traveling in lane 302. The tollbooth antenna 344 is located over the lane 304 to send and receive information with respect to vehicles traveling in lane 304. In the same manner, the tollbooth antenna 346 is located over the lane 306 to send and receive information with respect to vehicles traveling in lane 306.”, wherein the vehicles send signals to toll booth antennas attached to an arch located downstream in the direction of travel of the vehicles, and therefore the vehicles send signals in the direction of travel) (emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “the first communication transmitted in a direction of travel of the first vehicle” as disclosed in Hayashi. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device controlling the movement of a vehicle with Hayashi’s communication sent in a vehicle’s direction of travel so that vehicles would be able to communicate with road monitoring stations, like toll booths, ahead of the vehicle.  
Regarding claim 2, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas teaches further comprising: receiving the first wireless communication in response to communicating a probe request from the first wireless monitor station in the monitored region (see at least Abbas abstract “The TCM broadcasts to all TCECU-equipped vehicles within range.”, [0032] “In this embodiment, the TCM 204 sends periodic radio frequency broadcasts 210 advertising its presence and including identifying information. All TCECU 206 systems that receive this broadcast validate the identifying information 212… The validation process conducted by the TCECU 206 uses the identifying information received from the TCM 204 to generate the permissions. The TCECU 206 responds to the TCM 204 with vehicle-unique identifying information, as well as the relevant permissions 214.”).
Regarding claim 21, Abbas teaches A system comprising: a first monitor station operative to: 
wirelessly communicate a first probe request to detect vehicular presence in a first region of interest (see at least Abbas abstract “The TCM broadcasts to all TCECU-equipped vehicles within range.”, [0032] “In this embodiment, the TCM 204 sends periodic radio frequency broadcasts 210 advertising its presence and including identifying information”); 
receive a first wireless response indicating presence of a vehicle in the first region of interest, the first response including a unique identifier value assigned to the vehicle (see at least Abbas [0032] “The TCECU 206 responds to the TCM 204 with vehicle-unique identifying information, as well as the relevant permissions 214.”); 
and control movement of the vehicle from the first region of interest based at least in part on the first wireless response and the direction of travel of the vehicle (see at least Abbas claims 1, 2, and 5: “1. A distributed traffic information and control system comprising: a traffic control module that interoperates with traffic control devices such as traffic lights, smart lanes, traffic routing systems, and/or emergency vehicles… 2. The system of claim 1 where a vehicle modifies its speed, route, or other behavior in response to an instruction from a traffic control device… 5. The system of claim 2 where a traffic control device coordinates the behaviors of one or more vehicles to optimize the flow of traffic through a specific area.”).
Abbas does not teach but Hayashi teaches the first wireless response transmitted from the vehicle in a direction of travel of the vehicle ((see at least Hayashi Fig. 4, column 8, lines 30-42 “An arch 340 is arranged to extend from the site 308 to the site 314 so as to stride over the plurality of lanes on a downstream side in the direction of travel of the vehicles from the position at which the arch 316 is arranged. Tollbooth antennas 342, 344, 346 are attached on the arch 340. The tollbooth antenna 342 is located over the lane 302 to send and receive information relating to tolls with respect to vehicles traveling in lane 302. The tollbooth antenna 344 is located over the lane 304 to send and receive information with respect to vehicles traveling in lane 304. In the same manner, the tollbooth antenna 346 is located over the lane 306 to send and receive information with respect to vehicles traveling in lane 306.”, wherein the vehicles send signals to toll booth antennas attached to an arch located downstream in the direction of travel of the vehicles, and therefore the vehicles send signals in the direction of travel) (emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “the first wireless response transmitted from the vehicle in a direction of travel of the vehicle” as disclosed in Hayashi. The motivation for making this modification to the teachings of Abbas is the same as that set forth above, in the rejection of claim 1. 
Regarding claim 29, this claim is substantially similar to claim 21, and is, therefore, rejected in the same manner as claim 21 as has been set forth above.

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas in view of Hayashi and further in view of Di Crescenzo et al (US Patent No. 9094206 B2), hereinafter referred to as “Di Crescenzo”.
Di Crescenzo is considered analogous to the claimed invention because they are in the same field of vehicle monitoring and traffic control (see MPEP 2141.01(a)). 
Regarding claim 3, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas teaches that the wireless communication between the traffic control module and traffic control ECU is done via a radio frequency network (see at least Abbas [0017] “The TCM 150 and the TCECU 140 are connected in this embodiment by a radio frequency network, although alternative communication options can be utilized.”) but does not explicitly disclose that it is in accordance with a V2I communication protocol. 
Di Crescenzo teaches wherein the first wireless communication is encoded in accordance with a V2I (Vehicle-to- Infrastructure) communication protocol (see at least Di Crescenzo Fig. 1 “broadcast and point-to-point delivery of V2I messages between RSE and vehicles”, Fig. 3, column 15, lines 17-33 “FIG. 3 illustrates the sequence of VDTLS handshake messages exchanged for new session establishment, and is discussed in more detail below. Typically, the client will be an application, e.g. AppClient 22, on the OBE of the vehicle 12 and the server will be one of several applications 16 on an AppSvr 16 on an RSE 14 or backend server 18… The outcome of the Session Establishment Phase is that the OBE and the RSE establish a secure session by agreeing on a random secret key that is used for symmetric encryption and data authentication between the two… As discussed above, VDTLS is designed as an extension of the DTLS protocol.”, column 16, lines 12-14 “As shown in FIG. 3, to initiate a new VDTLS secure session, a client 22 sends the ClientHello message to the server 16 using the application's socket.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “wherein the first wireless communication is encoded in accordance with a V2I (Vehicle-to- Infrastructure) communication protocol” as disclosed in Di Crescenzo. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device controlling the movement of a vehicle and Hayashi’s communication sent in a vehicle’s direction of travel with Di Crescenzo’s encryption of the messages sent between the roadside unit and the vehicle’s on-board equipment using a V2I protocol. Doing so would allow for increased security and privacy of transmitted vehicle data (see at least Di Crescenzo column 1, lines 51-54 “Most V2I applications, such as probe data collection and toll payment, require secure communications to protect privacy and prevent eavesdropping, message forgery, masquerading, and other kinds of attacks.”, column 2, lines 7-21 “As shown in FIG. 1, wireless links among vehicles 12 and between vehicles 12 and RSEs 14 is inherently insecure because all parties within range of the radio signal can acquire it. Any communications sent across the air in clear text can be eavesdropped. Messages may be manipulated if not integrity-protected. Further, if not authenticated, any communicating party may be impersonated. Therefore, secure UDP sessions are needed between client applications running on the OBE and server applications 18 running on the RSE 14 or in the back-end VII infrastructure 10. Security mechanisms for such systems need to take into account a large number of mobile nodes, limited over-the-air bandwidth, and unreliable, intermittent network connectivity. In addition, the privacy of vehicles 12 and their operators needs to be preserved while still being able to authenticate them and remove intruders.”).
Regarding claim 22, Abbas in view of Hayashi teaches The system as in claim 21, wherein the first monitor station is further operative to: wirelessly communicate the probe request as shown above. Abbas teaches that the wireless communication between the traffic control module and traffic control ECU is done via a radio frequency network (see at least Abbas [0017] “The TCM 150 and the TCECU 140 are connected in this embodiment by a radio frequency network, although alternative communication options can be utilized.”) but does not explicitly disclose that it is in accordance with a V2I communication protocol. 
Di Crescenzo teaches and receiving the first wireless response in accordance with a V2I (Vehicle-to-Infrastructure) communication protocol (see at least Di Crescenzo Fig. 1 “broadcast and point-to-point delivery of V2I messages between RSE and vehicles”, Fig. 3, column 15, lines 17-33 “FIG. 3 illustrates the sequence of VDTLS handshake messages exchanged for new session establishment, and is discussed in more detail below. Typically, the client will be an application, e.g. AppClient 22, on the OBE of the vehicle 12 and the server will be one of several applications 16 on an AppSvr 16 on an RSE 14 or backend server 18… The outcome of the Session Establishment Phase is that the OBE and the RSE establish a secure session by agreeing on a random secret key that is used for symmetric encryption and data authentication between the two… As discussed above, VDTLS is designed as an extension of the DTLS protocol.”, column 16, lines 12-14 “As shown in FIG. 3, to initiate a new VDTLS secure session, a client 22 sends the ClientHello message to the server 16 using the application's socket.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “wherein the first wireless communication is encoded in accordance with a V2I (Vehicle-to- Infrastructure) communication protocol” as disclosed in Di Crescenzo. The motivation for making this modification to the teachings of Abbas and Hayashi is the same as that set forth above, in the rejection of claim 3.

Claims 4, 13, 14, 23, 31-40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas in view of Hayashi and further in view of Catalli et al. (US 2021/0099941 A1), hereinafter referred to as “Catalli”.
Catalli is considered analogous to the claimed invention because they are in the same field of vehicle monitoring and railway communications (see MPEP 2141.01(a)). 
Regarding claim 4, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas teaches wherein a remote wireless station producing the first wireless communication is affixed to the first vehicle (see at least Abbas [0019] “The main body of the TCECU 140 can be secured at any desirable location within or along the vehicle, and can preferably be positioned at or adjacent to the vehicle's automated control system.”).
Abbas in view of Hayashi does not teach but Catalli teaches a direction of communicating the first wireless communication from the first vehicle to the first monitor station dependent on a location in which the remote wireless station is affixed to the vehicle (see at least Catalli Figs. 3, 6, 9, 11, [0043] “The train 17 is equipped with an on-to board mobile radio station (not indicated in the figure) communicatively coupled to at least one on-board mobile antenna, which is preferably designed to create a directional radiation pattern.”, [0044] “a mobile antenna 18, 19 located on the top of the train, at the beginning and at the end of train 17. In a usual configuration, a first directional antenna 18 is placed on the head coach of the train 17 and a second directional antenna 19 is placed on the tail coach, respectively. The directional antennas 18, 19 face opposite directions, namely the first antenna at the front of the train 17 points the travelling direction 16 of the train, taken as the positive direction, while the second antenna 19 points a direction opposite to the travelling direction 16.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “a direction of communicating the first wireless communication from the first vehicle to the first monitor station dependent on a location in which the remote wireless station is affixed to the vehicle” as disclosed in Catalli. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device controlling the movement of a vehicle and Hayashi’s communication sent in a vehicle’s direction of travel with Catalli’s multiple antennas on a train facing opposite directions transmitting to base stations and determination of the train’s traveling direction. Doing so would allow for management of radio communication links between communication devices on a train and fixed stations, and the avoidance of “keyholes” along the vehicle path (see at least Catalli [0005] “The propagation of radio waves in tunnels employing multiple-input, multiple-output (MIMO) communications may suffer from the appearance of keyholes. In general, a “keyhole” refers to a phenomenon in MIMO telecommunication channels for which the propagation of multipath signals from the transmitter side to the receiver side is mostly hindered except for a narrow area between two sides.”, [0018] “According to one or more embodiments of the disclosure, a mobile receiver of a mobile station in communication with a current base station of a plurality of base stations receives hello packets from one or more base stations the plurality of base stations, each hello packet including a base station identifier that identifies which base station transmitted that packet. The receiver determines, based on the hello packets, signal strength values associated with each of the plurality of base stations. The receiver periodically analyzes the signal strength values associated with the current base station, to determine whether those signal strength values exceed a threshold value associated with the current base station. When the current base station is associated with a signal strength value exceeds the threshold value, the receiver flags the current base station as a is banned base station, selects a neighboring base station of the current base station in the plurality of base stations as a new current base station, based on its associated signal strength values, and forces a handoff of the mobile station from the banned base station to the new current base station at a handoff time.”, [0054] “It is however to be understood that radio communication can be instead tailored to implement an automatic train control system that makes use of telecommunications between a mobile radio station installed in the train and the base stations on the ground for traffic management and infrastructure control.”, [0167] “The techniques described herein, therefore, provide for a method for managing radio communication and in particular for handing off wireless radio communication between a plurality of fixed wayside radio base stations arranged spatially separated along a pathway and a mobile radio station moving in a travelling direction along the pathway.”, [0169] “In particular, a method is described for managing a radio communication link between a mobile radio station and a plurality of fixed wayside base stations arranged spatially separated along a pathway, wherein the mobile radio station moves in a travelling direction along the pathway with respect to the wayside base stations.”).
Regarding claim 13, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Catalli teaches receiving the first wireless communication from a first communication device disposed at a leading end of the vehicle passing through the monitored region, a direction from which the first wireless communication is received indicating that the first vehicle is traveling toward the first wireless monitor station (see at least Catalli Figs. 3, 6, 9, 11, [0044] “a mobile antenna 18, 19 located on the top of the train, at the beginning and at the end of train 17. In a usual configuration, a first directional antenna 18 is placed on the head coach of the train 17 and a second directional antenna 19 is placed on the tail coach, respectively. The directional antennas 18, 19 face opposite directions, namely the first antenna at the front of the train 17 points the travelling direction 16 of the train, taken as the positive direction, while the second antenna 19 points a direction opposite to the travelling direction 16.”, [0047] “FIG. 4 illustrate an on-board scheme of a mobile radio station mounted on a train, according to an exemplary embodiment of the invention. The mobile radio station 40 comprises a first mobile radio unit (RU) Mi and a second mobile RU M2, each RU being configured to transmit and receive radio signals”, [0080] “FIG. 6 is a pictorial diagram of the train-to-ground wireless connection in a tunnel at the vicinity of a base station indicated with BS,. Same numbers indicate the same or similar features shown in previous drawings. The time indicated with line 27 represents approximately the time when the head of the train, by means of moving antenna 18 at the front of the train approaches the mast 14 of base station BS.sub.i, and line 28 approximately represents the time when moving antenna 19 at the back of the train moves is away from the mast.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “receiving the first wireless communication from a first communication device disposed at a leading end of the vehicle passing through the monitored region, a direction from which the first wireless communication is received indicating that the first vehicle is traveling toward the first wireless monitor station” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 14, Abbas in view of Hayashi and further in view of Catalli teaches the method as in claim 13 as shown above. Catalli teaches further comprising: receiving a second wireless communication, the second wireless communication received from a second communication device disposed at a trailing edge of the first vehicle passing through the monitored region, a direction from which the second wireless communication is received indicating that the first vehicle has passed by the first wireless monitor station (see at least Catalli Figs. 3, 6, 9, 11, [0044] “a mobile antenna 18, 19 located on the top of the train, at the beginning and at the end of train 17. In a usual configuration, a first directional antenna 18 is placed on the head coach of the train 17 and a second directional antenna 19 is placed on the tail coach, respectively. The directional antennas 18, 19 face opposite directions, namely the first antenna at the front of the train 17 points the travelling direction 16 of the train, taken as the positive direction, while the second antenna 19 points a direction opposite to the travelling direction 16.”, [0080] “FIG. 6 is a pictorial diagram of the train-to-ground wireless connection in a tunnel at the vicinity of a base station indicated with BS,. Same numbers indicate the same or similar features shown in previous drawings. The time indicated with line 27 represents approximately the time when the head of the train, by means of moving antenna 18 at the front of the train approaches the mast 14 of base station BS.sub.i, and line 28 approximately represents the time when moving antenna 19 at the back of the train moves is away from the mast.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “further comprising: receiving a second wireless communication, the second wireless communication received from a second communication device disposed at a trailing edge of the first vehicle passing through the monitored region, a direction from which the second wireless communication is received indicating that the first vehicle has passed by the first wireless monitor station” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 23, this claim is substantially similar to claim 4, and is, therefore, rejected in the same manner as claim 4 as has been set forth above.
Regarding claim 31, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Catalli teaches wherein a direction from which the first wireless communication is received at the first wireless monitor station is used by the first monitor station to determine the direction of travel of the first vehicle (see at least Catalli [0023] “Atop each mast 15 may be two separate directional antennas 12, 13 pointing in two opposite directions along pathway 10.”, [0043] “A train 17 is moving in travelling direction 16 along a rail track 10, along which a plurality of wayside base stations BS.sub.1, BS.sub.2, . . . are arranged.”, [0051] “First and second antennas 18, 19 are mounted on the train so that their radiation patterns point two opposite directions, one of the two opposite directions being in the travelling direction”, [0078] “As seen by the dotted curve, the train is entering the coverage area of BS.sub.2 and the signal strength increases as the front antenna approaches the position of BS.sub.2, whereas the signal strength of BS.sub.1 received by the tail antenna decreases as the train moves away from the position of the BS.sub.1.”, [0080] “FIG. 6 is a pictorial diagram of the train-to-ground wireless connection in a tunnel at the vicinity of a base station indicated with BS,. Same numbers indicate the same or similar features shown in previous drawings. The time indicated with line 27 represents approximately the time when the head of the train, by means of moving antenna 18 at the front of the train approaches the mast 14 of base station BS.sub.i, and line 28 approximately represents the time when moving antenna 19 at the back of the train moves is away from the mast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “wherein a direction from which the first wireless communication is received at the first wireless monitor station is used by the first monitor station to determine the direction of travel of the first vehicle” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 32, Abbas in view of Hayashi and further in view of Catalli teaches the method as in claim 31 as shown above. Catalli teaches wherein first vehicle transmits the first wireless communication only in the direction of travel of the first vehicle and not in a direction opposite the direction of travel (see at least Catalli [0044] “the first antenna at the front of the train 17 points the travelling direction 16 of the train”, [0233] “Preferably, the directional antennas are mounted on the vehicle so that their radiation patterns point two opposite directions, one of the two directional radiation patterns pointing the travelling direction of the vehicle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “wherein first vehicle transmits the first wireless communication only in the direction of travel of the first vehicle and not in a direction opposite the direction of travel” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 33, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Catalli teaches wherein a direction from which a second wireless communication is received at the first wireless monitor station indicates that the first vehicle has passed by the first wireless monitor station (see at least Catalli Figs. 3, 6, 9, 11, [0080] “FIG. 6 is a pictorial diagram of the train-to-ground wireless connection in a tunnel at the vicinity of a base station indicated with BS,. Same numbers indicate the same or similar features shown in previous drawings. The time indicated with line 27 represents approximately the time when the head of the train, by means of moving antenna 18 at the front of the train approaches the mast 14 of base station BS.sub.i, and line 28 approximately represents the time when moving antenna 19 at the back of the train moves is away from the mast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “wherein a direction from which a second wireless communication is received at the first wireless monitor station indicates that the first vehicle has passed by the first wireless monitor station” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 34, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Catalli teaches receiving the first wireless communication from a first communication device disposed at a leading end of the vehicle passing through the monitored region, a direction from which the first wireless communication is received at the first monitor station indicating that the first vehicle is traveling in a direction towards the first wireless monitor station (see at least Catalli Figs. 3, 6, 9, 11, [0089] “At a certain instant of time, when the mobile radio station mounted in a vehicle is moving in a travelling direction, the mobile radio station, in particular a mobile receiver of the radio station, is in a radio communication link with a base station as the current base station.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “receiving the first wireless communication from a first communication device disposed at a leading end of the vehicle passing through the monitored region, a direction from which the first wireless communication is received at the first monitor station indicating that the first vehicle is traveling in a direction towards the first wireless monitor station” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 35, Abbas in view of Hayashi and further in view of Catalli teaches the method as in claim 34 as shown above. Catalli teaches receiving a second wireless communication at the first monitor station, the second wireless communication received from a second communication device disposed at a trailing edge of the first vehicle passing through the monitored region, a direction from which the second wireless communication is received indicating that the first vehicle is traveling away from the first wireless monitor station (see at least Catalli Figs. 3, 6, 9, 11, [0077] “The solid line represents the RSSI from BS.sub.1, as received by the second RU M.sub.2 from the antenna at the tail of the train (i.e. the train is moving away from the coverage area of BS.sub.1)”, [0080] “FIG. 6 is a pictorial diagram of the train-to-ground wireless connection in a tunnel at the vicinity of a base station indicated with BS,. Same numbers indicate the same or similar features shown in previous drawings. The time indicated with line 27 represents approximately the time when the head of the train, by means of moving antenna 18 at the front of the train approaches the mast 14 of base station BS.sub.i, and line 28 approximately represents the time when moving antenna 19 at the back of the train moves is away from the mast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “receiving a second wireless communication at the first monitor station, the second wireless communication received from a second communication device disposed at a trailing edge of the first vehicle passing through the monitored region, a direction from which the second wireless communication is received indicating that the first vehicle is traveling away from the first wireless monitor station” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 36, Abbas in view of Hayashi and further in view of Catalli teaches the method as in claim 35 as shown above. Catalli teaches determining a directional travel of the first vehicle with respect to the first wireless monitor station based on the first wireless communication and the second wireless communication (see at least Catalli Figs. 3, 6, 9, 11, [0080] “FIG. 6 is a pictorial diagram of the train-to-ground wireless connection in a tunnel at the vicinity of a base station indicated with BS,. Same numbers indicate the same or similar features shown in previous drawings. The time indicated with line 27 represents approximately the time when the head of the train, by means of moving antenna 18 at the front of the train approaches the mast 14 of base station BS.sub.i, and line 28 approximately represents the time when moving antenna 19 at the back of the train moves is away from the mast.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “determining a directional travel of the first vehicle with respect to the first wireless monitor station based on the first wireless communication and the second wireless communication” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 37, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Catalli teaches wherein a direction from which the first communication is received indicates the direction of travel of the first vehicle, the direction of travel being towards the first wireless monitor station (see at least Catalli Figs. 3, 6, 9, 11, [0089] “At a certain instant of time, when the mobile radio station mounted in a vehicle is moving in a travelling direction, the mobile radio station, in particular a mobile receiver of the radio station, is in a radio communication link with a base station as the current base station.”, [0169] “In particular, a method is described for managing a radio communication link between a mobile radio station and a plurality of fixed wayside base stations arranged spatially separated along a pathway, wherein the mobile radio station moves in a travelling direction along the pathway with respect to the wayside base stations.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “wherein a direction from which the first communication is received indicates the direction of travel of the first vehicle, the direction of travel being towards the first wireless monitor station” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 38, Abbas in view of Hayashi and further in view of Catalli teaches the method as in claim 37 as shown above. Catalli teaches receiving a second wireless communication; and wherein a direction from which the second communication is received indicates the direction of travel of the first vehicle, the direction of travel being away from the first wireless monitor station (see at least Catalli [0077] “The solid line represents the RSSI from BS.sub.1, as received by the second RU M.sub.2 from the antenna at the tail of the train (i.e. the train is moving away from the coverage area of BS.sub.1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “receiving a second wireless communication; and wherein a direction from which the second communication is received indicates the direction of travel of the first vehicle, the direction of travel being away from the first wireless monitor station” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 39, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Catalli teaches at the first wireless monitor station, receiving a second wireless communication indicating presence of the first vehicle in the monitored region, the second wireless communication transmitted opposite to the direction of travel of the first vehicle (see at least Catalli [0077] “The solid line represents the RSSI from BS.sub.1, as received by the second RU M.sub.2 from the antenna at the tail of the train (i.e. the train is moving away from the coverage area of BS.sub.1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “at the first wireless monitor station, receiving a second wireless communication indicating presence of the first vehicle in the monitored region, the second wireless communication transmitted opposite to the direction of travel of the first vehicle” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 40, Abbas in view of Hayashi and further in view of Catalli teaches the method as in claim 39 as shown above. Catalli teaches wherein receipt of the first wireless communication at the first wireless monitor station indicates that the first vehicle is traveling towards the first wireless monitor station; and wherein receipt of the second wireless communication at the first wireless monitor station indicates that the first vehicle is traveling away from the first wireless monitor station (see at least Catalli Figs. 3, 6, 9, 11, [0077] “The solid line represents the RSSI from BS.sub.1, as received by the second RU M.sub.2 from the antenna at the tail of the train (i.e. the train is moving away from the coverage area of BS.sub.1)”, [0089] “At a certain instant of time, when the mobile radio station mounted in a vehicle is moving in a travelling direction, the mobile radio station, in particular a mobile receiver of the radio station, is in a radio communication link with a base station as the current base station.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “wherein receipt of the first wireless communication at the first wireless monitor station indicates that the first vehicle is traveling towards the first wireless monitor station; and wherein receipt of the second wireless communication at the first wireless monitor station indicates that the first vehicle is traveling away from the first wireless monitor station” as disclosed in Catalli. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 4. 
Regarding claim 44, this claim is substantially similar to claim 32, and is, therefore, rejected in the same manner as claim 32 as has been set forth above.

Claims 5, 11, 15, 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas in view of Hayashi and further in view of Steffen et al. (US 2014/0361126 A1), hereinafter referred to as “Steffen”.
Steffen is considered analogous to the claimed invention because they are in the same field of vehicle monitoring and traffic control (see MPEP 2141.01(a)). 
Regarding claim 5, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Steffen teaches wherein controlling traffic flow includes controlling movement of a physical barrier, allowing a second vehicle to pass over the path of the first vehicle (see at least Steffen Figs. 1, 2, 4, 7A, [0026] “The crossing warning system 110 and the crossing module 120 are associated with and disposed proximate the crossing 170. The crossing warning system 110 and the crossing module 120 are configured to impede (e.g., prevent) access through the crossing 170 via the second route 160 (e.g., paved road accessible to automobiles) when the vehicle system 140 passes by or through the crossing 170 along the first route 102 (e.g., rail system).”, [0123] “At 716, the warning devices are deactivated when the departure time occurs. For example, once the vehicle system completely passes through the crossing, the warning devices may be deactivated.”, wherein when the warning devices are deactivated, a second vehicle can pass over the previously-impeded path of the first vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “wherein controlling traffic flow includes controlling movement of a physical barrier, allowing a second vehicle to pass over the path of the first vehicle” as disclosed in Steffen. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device controlling the movement of a vehicle and Hayashi’s communication sent in a vehicle’s direction of travel with Steffen’s control of a barrier at an intersection. Doing so would prevent collisions between vehicles whose roads intersect (see at least Steffen [0003] “These routes may cross routes of other transportation systems, such as where rail tracks and road or highway systems cross over each other. To warn the vehicles, crossing gates may be provided at locations where the routes intersect, with the crossing gates configured to warn operators of the vehicles and inhibit (e.g., prevent) vehicles from crossing a route while another vehicle is traveling on the route at or near the crossing.”).
Regarding claim 11, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas teaches receiving the first wireless communication in response to communicating a probe request from the first wireless monitor station ([0032] “In this embodiment, the TCM 204 sends periodic radio frequency broadcasts 210 advertising its presence and including identifying information. All TCECU 206 systems that receive this broadcast validate the identifying information 212… The validation process conducted by the TCECU 206 uses the identifying information received from the TCM 204 to generate the permissions. The TCECU 206 responds to the TCM 204 with vehicle-unique identifying information, as well as the relevant permissions 214.”). 
Abbas in view of Hayashi does not teach but Steffen teaches the probe request transmitted from the wireless monitor station in a window of time in which the first vehicle is scheduled to be present in the monitored region (see at least Steffen Fig. 6, [0111]-[0112] “At 606, the arrival time and/or departure time of the vehicle system are determined. The arrival time represents the time (absolute or relative) that the vehicle system expects or calculates it will arrive at the crossing… At 608, a notification message that includes data representative of the arrival time and/or departure time is communicated (e.g., transmitted or broadcast) from the vehicle system to the crossing module.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “the probe request transmitted from the wireless monitor station in a window of time in which the first vehicle is scheduled to be present in the monitored region” as disclosed in Steffen. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ probe request sent by a monitor station and Hayashi’s communication sent in a vehicle’s direction of travel with Steffen’s determination of a vehicle’s arrival time. Communicating with the vehicle during the arrival time would ensure more accurate timings of crossing warnings so that other vehicles on a road are not prevented from moving for longer than necessary (see at least Steffen [0004] “Some known railroad crossings use a warning predictor track circuit that detects motion of a rail vehicle toward the crossing. Warning predictors (also referred to as crossing predictors) may calculate the time of arrival of the rail vehicle to the crossing based on the motion that is detected. The warning predictors activate crossing warning devices (e.g., lights, gates, bells, speakers, or the like) a specified (e.g., designated) amount of time prior to arrival of the rail vehicle at the crossing.”, [0005] “Long warning times can be undesirable because of the unnecessary delay caused to operators of other vehicles trying to move through the crossing. Overly long warning times may tempt impatient operators of such vehicles to move the vehicles around the crossing gates and/or disregard audible or visible warnings if the operators do not see any rail vehicles imminently approaching after some period of time.”).
Regarding claim 15, Abbas in view of Hayashi teaches the method as in claim 1, wherein the first vehicle travels on a first vehicle pathway through the monitored region, as shown above. Abbas in view of Hayashi does not teach but Steffen teaches controlling a physical barrier at an intersection of a second vehicle pathway crossing the first vehicle pathway, the physical barrier controlling movement of a second vehicle along the second vehicle pathway based on the detected presence of the first vehicle in the monitored region (see at least Steffen Fig. 1, [0026] “The crossing warning system 110 and the crossing module 120 are associated with and disposed proximate the crossing 170. The crossing warning system 110 and the crossing module 120 are configured to impede (e.g., prevent) access through the crossing 170 via the second route 160 (e.g., paved road accessible to automobiles) when the vehicle system 140 passes by or through the crossing 170 along the first route 102 (e.g., rail system).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “controlling a physical barrier at an intersection of a second vehicle pathway crossing the first vehicle pathway, the physical barrier controlling movement of a second vehicle along the second vehicle pathway based on the detected presence of the first vehicle in the monitored region” as disclosed in Steffen. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device controlling the movement of a vehicle and Hayashi’s communication sent in a vehicle’s direction of travel with Steffen’s control of a barrier at an intersection. Doing so would prevent collisions between vehicles whose roads intersect (see at least Steffen [0003] “These routes may cross routes of other transportation systems, such as where rail tracks and road or highway systems cross over each other. To warn the vehicles, crossing gates may be provided at locations where the routes intersect, with the crossing gates configured to warn operators of the vehicles and inhibit (e.g., prevent) vehicles from crossing a route while another vehicle is traveling on the route at or near the crossing.”).
Regarding claim 16, Abbas in view of Hayashi and further in view of Steffen teaches the method as in claim 15 as shown above. Steffen further teaches communicating a signal to the first vehicle, the signal including permission granted to the first vehicle to pass through the intersection (see at least [0035] “In various embodiments, information regarding track occupancy, status of switches, or other information utilized, for example, in conjunction with a positive control system may be exchanged between the crossing module 120 and the vehicle system 140. A positive train control system may be understood as a system for monitoring and controlling the movement of a rail vehicle such as a train to provide increased safety. A train, for example, may receive information about where the train is allowed to safely travel, with onboard equipment configured to apply the information to control the train or enforce control activities in accordance with the information.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “communicating a signal to the first vehicle, the signal including permission granted to the first vehicle to pass through the intersection” as disclosed in Steffen. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device controlling the movement of a vehicle and Hayashi’s communication sent in a vehicle’s direction of travel with Steffen’s signal to cross through an intersection. Doing so would provide extra confirmation to the vehicle that there is no vehicle in its pathway, and the lack of a crossing permission signal may be an indication of a communication loss which could enact further safety measures by the vehicle (see at least Steffen [0105] “The vehicle system 540 may become aware of the communication loss with the crossing module 520 when the vehicle system 540 stops receiving one or more acknowledgement messages from the crossing module 520 following communication of one or more notification messages. In response, a control system onboard the vehicle system 540 (e.g., the control system 330) may restrict changes in the operational settings of the vehicle system 540. For example, the control system may prevent the vehicle system 540 from being operated in such a way that would cause the vehicle system 540 to arrive at the crossing 570 earlier than the arrival time stored at the crossing module 520. The control system can prevent the vehicle system 540 from traveling faster (e.g., accelerating) such that the vehicle system 540 arrives no earlier than the arrival time in the last notification message that was received and/or acknowledged by the crossing module 520. In one aspect, the control system can restrict operations of the vehicle system 540 by reducing the range of available throttle settings of the vehicle system to a smaller subset of all throttle settings that are otherwise available for the vehicle system to use. Optionally, the control system can prevent the vehicle system 540 from traveling slower (e.g., decelerating) such that the vehicle system 540 arrives no later than the arrival time in the last notification message that was received and/or acknowledged by the crossing module 520.”).
Regarding claim 17, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Steffen teaches receiving a second wireless communication indicating a length (see at least [0074] “In order to generate the trip plan for the vehicle system 300, the control module 342 can refer to a trip profile that includes information related to the vehicle system 300, information related to a route over which the vehicle system 300 travels to arrive at the scheduled destination, and/or other information related to travel of the vehicle system 300 to the scheduled destination location at the scheduled arrival time. The information related to the vehicle system 300 may include… the length and/or other size of the vehicle system 300…”) and speed of the first vehicle (see at least [0079] “At 402, the speed of a vehicle (e.g., a rail vehicle) traversing a first route is determined as the vehicle approaches a crossing. The speed may be determined onboard a vehicle traversing a route (e.g., timing determination module 144). In various embodiments the speed may be determined based on a measured speed and/or a speed called for by a trip plan or other control scheme.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “receiving a second wireless communication indicating a length and speed of the first vehicle” as disclosed in Steffen. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device in communication with an approaching vehicle and Hayashi’s communication sent in a vehicle’s direction of travel with Steffen’s determined information of the length and speed of the vehicle. Doing so would allow the monitoring system an accurate estimation of when the crossing vehicle will arrive to and depart the area, so that the crossing warnings are not employed for unnecessarily long periods of time (see at least Steffen [0050] “Additionally or alternatively, information regarding future speed may also be used to determine a projected arrival time at the crossing.”, [0005] “If track circuits that simply activate the crossing based on occupancy of the route are used (as opposed to detecting motion of the rail vehicle), the warning times provided at the crossing can vary significantly depending upon the speed of approach of the rail vehicle. Long warning times can be undesirable because of the unnecessary delay caused to operators of other vehicles trying to move through the crossing. Overly long warning times may tempt impatient operators of such vehicles to move the vehicles around the crossing gates and/or disregard audible or visible warnings if the operators do not see any rail vehicles imminently approaching after some period of time.”).
Regarding claim 24, this claim is substantially similar to claim 5, and is, therefore, rejected in the same manner as claim 5 as has been set forth above.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas in view of Hayashi and further in view of Harel et al. (US 2011/0109426 A1), hereinafter referred to as “Harel”.
Harel is considered analogous to the claimed invention because they are in the same field of vehicle monitoring and traffic control (see MPEP 2141.01(a)).
Regarding claim 9, Abbas teaches the method as in claim 1 as shown above. Abbas does not teach but Harel teaches receiving registration of the first vehicle via input from a mobile communication device operated by a user of the first vehicle (see at least Harel [0017] “In order to register to service provider server 10, the user of mobile unit 18 may be required to provide to service provider server 10 details about mobile unit 18 such as, for example, an associated phone number or another identification in order to enable communication with mobile unit 18 when needed.”); 
controlling movement of the first vehicle from the first region based at least in part on the first wireless communication (see at least Harel [0016] “Service provider server 10 may provide key codes to registered users for access to gated areas such as gated area 14. A user of mobile unit 18 may register with service provider server 10, for example, by communication over a wireless connection 20, over the internet, and/or by other means.”); and 
notifying the user of the vehicle to pass through the first region in response to detecting the registration (see at least Harel [0016] “Upon registration, the user may receive, for example, into a memory of mobile device 18, one or more key codes for access to gated areas such as gated area 14… By communicating a suitable and valid key code to gate unit 16, the user may enter and/or exit from gated area 14.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas to include “receiving registration of the first vehicle via input from a mobile communication device operated by a user of the first vehicle; and controlling movement of the first vehicle from the first region based at least in part on the first wireless communication; and notifying the user of the vehicle to pass through the first region in response to detecting the registration” as disclosed in Harel. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device controlling the movement of a vehicle with Harel’s communications between a vehicle and a vehicle service provider using a user’s mobile device. Doing so would allow a vehicle service provider to verify the identity of a vehicle by way of a smart phone which are prevalent (see at least Harel [0003]-[0004] “Such secured access systems may identify a user or a user's car through various communication systems, for example, by license plate number, credit card details, subscription code, etc… In the last decade, smart mobile phones (or smart phones) have become very common and popular not only as telephone devices, but also for various other applications. Smart phone users carry their mobile phones everywhere and use them, for example, for listening to music, accessing networks, such as the internet, communicating by email, GPS navigation, purchasing goods and/or services, and many other applications.”, [0011] “Embodiments of the present invention may provide a system and method for utilizing a mobile telecommunication unit (such as a cellular phone or another mobile unit connectable to a communications network), for secured access to a gated area, for example, an off-street automotive facility, such as a parking garage or gated parking lot. Although the embodiments discussed herein generally make reference to cellular phones, whose cellular networks are generally available in public areas”).
Regarding claim 10, Abbas in view of Harel teaches the method as in claim 9 as shown above. Harel further teaches wherein the registration includes the mobile communication device providing the unique identifier value assigned to the first vehicle (see at least Harel [0014] “As described in further detail below, in order to enable access to and/or exit from gated area 14, gate units 16 may receive a key code and/or a user identification code from mobile unit 18, check the validity of the received key code and/or the identity of the user, and determine whether to enable access to gated area 14 based on whether the key code is valid and/or based on the user's identity”); and wherein the unique identifier value provides a mapping of the vehicle to the mobile communication device (see at least Harel [0017] “In order to register to service provider server 10, the user of mobile unit 18 may be required to provide to service provider server 10 details about mobile unit 18 such as, for example, an associated phone number or another identification in order to enable communication with mobile unit 18 when needed… Additional details may be required, such as car details and/or other identification details.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “wherein the registration includes the mobile communication device providing the unique identifier value assigned to the first vehicle; and wherein the unique identifier value provides a mapping of the vehicle to the mobile communication device.” as disclosed in Harel. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 9. 

Claims 18-20, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas in view of Hayashi and further in view of Ueno et al. (US 2020/0275243 A1), hereinafter referred to as “Ueno”.
Ueno is considered analogous to the claimed invention because they are in the same field of vehicle monitoring and traffic control (see MPEP 2141.01(a)).
Regarding claim 18, Abbas in view of Hayashi does not teach but Ueno teaches via the first wireless monitor station: detecting presence of a pedestrian in the monitored region; and notifying an operator of the first vehicle of the presence of the pedestrian in the monitored region (see at least Ueno Fig. 2, [0108] “Specifically, as shown FIG. 2A-1, when the pedestrian is not in a risky state, the pedestrian terminal 1 selects the indirect communication method, and a message is transmitted from the pedestrian terminal 1 to the in-vehicle terminal 3 via the roadside device 5 by using wireless LAN communication.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “via the first wireless monitor station: detecting presence of a pedestrian in the monitored region; and notifying an operator of the first vehicle of the presence of the pedestrian in the monitored region” as disclosed in Ueno. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ roadside traffic control device and Hayashi’s communication sent in a vehicle’s direction of travel with Ueno’s communication between a vehicle and pedestrian being moderated by a roadside device. Doing so would reduce congestion in pedestrian-to-vehicle communications  (see at least Ueno [0010] “a second communication device configured to communicate with the different terminal device by using a second communication method which is an indirect communication method, in which indirect communication is performed via a roadside device disposed on or near a road”, [0007] “In cases of a pedestrian-to-vehicle communication system is configured to perform a second communication which is different from pedestrian-to-vehicle communication, the system can prevent occurrence of congestion in pedestrian-to-vehicle communications even when the number of concurrently connected terminal devices is increased.”, [0004] “When such a pedestrian-to-vehicle communication is performed in a place where many pedestrians and vehicles tend to be present such as at an intersection in a downtown area, congestion in pedestrian-to-vehicle communications is likely to occur due to increased pedestrian-to-vehicle communication traffic. Since such congestion in pedestrian-to-vehicle communications is required to be avoided as much as possible, there is a need to reduce pedestrian-to-vehicle communication traffic.”)
Regarding claim 19, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Ueno teaches providing notification of the detected presence of the first vehicle in the monitored region to a communication device operated by a user disposed in a pathway of the first vehicle (see at least Ueno Fig. 2, [0114] “Specifically, as shown FIG. 2B-1, when the vehicle is not in a risky state, the in-vehicle terminal 3 selects the indirect communication method, and a message is transmitted from the in-vehicle terminal 3 to the pedestrian terminal 1 via the roadside device 5 by using wireless LAN communication.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “providing notification of the detected presence of the first vehicle in the monitored region to a communication device operated by a user disposed in a pathway of the first vehicle” as disclosed in Ueno. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 18. 
Regarding claim 20, Abbas in view of Hayashi and further in view of Ueno teaches the method of claim 19 as shown above. Ueno teaches controlling operation of the first vehicle in response to detecting that the communication device operated by the user continues to reside in a pathway of the first vehicle after providing the notification (see at least Ueno [0151]-[0152] “The collision determiner 43 determines whether or not the vehicle has a collision risk that the vehicle will collide with a pedestrian based on the vehicle's position information indicating the position of the vehicle acquired by the positioning system 31 and the pedestrian's position information indicating the position of the pedestrian included in a message received from the pedestrian terminal 1. The alert controller 44 provides an alert to the driver of the vehicle based on a result of determination by the collision determiner 43.”, [0289] “This message can be used to notify nearby in-vehicle terminals 3 of the presence of a specific person. As a result, the nearby in-vehicle terminals 3 provide alerts to respective drivers, causing the drivers to be careful about the specific person.”, [0301] “Also, the nearby in-vehicle terminals 3 provide alerts to respective drivers, causing the drivers to drive their vehicles so as not to block the emergency vehicle.”, wherein the alerts provided to the vehicles cause them to perform some intended action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “controlling operation of the first vehicle in response to detecting that the communication device operated by the user continues to reside in a pathway of the first vehicle after providing the notification” as disclosed in Ueno. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device in communication with an approaching vehicle and Hayashi’s communication sent in a vehicle’s direction of travel with Ueno’s monitoring of the presence of a pedestrian in a risky state and sending of alerts to the vehicle. Doing so would increase the safety of pedestrians in risky states by preventing collisions (see at least Ueno [0166]-[0167] “In the in-vehicle terminal 3, when the pedestrian-to-vehicle communication device 33 receives a message transmitted from the pedestrian terminal 1 or when the wireless LAN communication device 34 receives a message transmitted by the roadside device 5 (ST301), the collision determiner 43 performs collision determination; that is, determines whether or not the vehicle has a collision risk that the vehicle will collide with a pedestrian based on the pedestrian's position information and other information included in the message (ST302). Then, the alert controller 44 determines whether or not providing an alert to the driver is necessary based on a result of the determination by the collision determiner 43 (ST303). If providing an alert to the driver is necessary (Yes in ST303), the alert controller 44 provides an alert to the driver (ST304).”)
Regarding claim 42, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Ueno teaches wherein the first vehicle transmits the first wireless communication to detect presence of pedestrians in a pathway of the first vehicle (see at least Ueno [0055] “A fifth aspect of the present invention is the terminal device of the second aspect, wherein the controller is configured such that, when detecting the terminal device being located within a predetermined risky area, the controller determines that the terminal device is in the risky state based on the state information.”, [0096] “In pedestrian-to-vehicle communication, a message, which includes required information such as position information, is transmitted between the pedestrian terminal 1 and the in-vehicle terminal 3. Such messages are transmitted through pedestrian-to-vehicle communication using a frequency band adopted in safe driving assistance wireless systems utilizing an ITS (Intelligent Transport System), such as 700 MHz band or 5.8 GHz band.”, [0114] “Specifically, as shown FIG. 2B-1, when the vehicle is not in a risky state, the in-vehicle terminal 3 selects the indirect communication method, and a message is transmitted from the in-vehicle terminal 3 to the pedestrian terminal 1 via the roadside device 5 by using wireless LAN communication. Meanwhile, as shown in FIG. 2B-2, when the vehicle is in a risky state, the in-vehicle terminal 3 switches the communication method from the indirect communication method to the direct communication method, and a message is transmitted from the in-vehicle terminal 3 directly to the pedestrian terminal 1 through pedestrian-to-vehicle communication.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “wherein the first vehicle transmits the first wireless communication to detect presence of pedestrians in a pathway of the first vehicle” as disclosed in Ueno. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device in communication with an approaching vehicle and Hayashi’s communication sent in a vehicle’s direction of travel with Ueno’s detection of pedestrians in or near a road in order to alert drivers and pedestrians of potentially unsafe situations (see at least Ueno [0007] “Thus, when a pedestrian or vehicle carrying a terminal device is in a risky state, direct communication (pedestrian-to-vehicle communication) is preferably used in order to ensure that the presence of the pedestrian and/or vehicle is quickly notified to nearby pedestrians and vehicles.”)
Regarding claim 43, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Ueno teaches in response to receiving the first wireless communication and determining that the first vehicle is traveling on a path towards the first wireless monitor station, providing notification of the first vehicle to a pedestrian in the monitored region (see at least Ueno Fig. 2, [0108] “Specifically, as shown FIG. 2A-1, when the pedestrian is not in a risky state, the pedestrian terminal 1 selects the indirect communication method, and a message is transmitted from the pedestrian terminal 1 to the in-vehicle terminal 3 via the roadside device 5 by using wireless LAN communication.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas in view of Hayashi to include “in response to receiving the first wireless communication and determining that the first vehicle is traveling on a path towards the first wireless monitor station, providing notification of the first vehicle to a pedestrian in the monitored region” as disclosed in Ueno. The motivation for making this modification to the teachings of Abbas in view of Hayashi is the same as that set forth above, in the rejection of claim 18. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Abbas in view of Hayashi and further in view of Catalli, and even further in view of Steffen.
Regarding claim 41, Abbas in view of Hayashi teaches the method as in claim 1 as shown above. Abbas in view of Hayashi does not teach but Catalli teaches at the first wireless monitor station, adjusting a rate of communicating probe requests transmitted from the first wireless monitor station (see at least Catalli [0057] “Each wayside base station BS.sub.y is configured to periodically transmit hello packets.”, [0058] “The periodical transmission of hello packets may take place in a frame of unsolicited data packet broadcast, according to known standards in wireless communication, for example in Wi-Fi standards IEEE 802.11. For example, each wayside base station may be configured to transmit hello packets with a periodicity of 10 packets per second.”, [0059] “In another embodiment, the mobile radio unit M.sub.x is configured to perform neighbor discovery, by monitoring continuously the signals received from the neighbor base stations, for example by using known discovery protocols of wireless communication standards. The transmitter of each mobile RU is configured to repeatedly transmit discovery requests, such as probe requests or probe request frames in case of standards IEEE 802.11, to inform the neighbor base stations about its existence.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas to include “at the first wireless monitor station, adjusting a rate of communicating probe requests transmitted from the first wireless monitor station” as disclosed in Catalli. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abbas’ traffic control device in communication with an approaching vehicle and Hayashi’s communication sent in a vehicle’s direction of travel with Catalli’s base stations’ periodic rate of transmitting signals in order to efficiently detect other communication devices. 
Abbas in view of Hayashi and further in view of Catalli does not teach but Steffen teaches based on detecting that the first vehicle is scheduled to arrive at a destination within a window of time, the probe requests transmitted to determine presence of the first vehicle (Steffen Fig. 6, [0111]-[0112] “At 606, the arrival time and/or departure time of the vehicle system are determined. The arrival time represents the time (absolute or relative) that the vehicle system expects or calculates it will arrive at the crossing… At 608, a notification message that includes data representative of the arrival time and/or departure time is communicated (e.g., transmitted or broadcast) from the vehicle system to the crossing module.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbas to include “based on detecting that the first vehicle is scheduled to arrive at a destination within a window of time, the probe requests transmitted to determine presence of the first vehicle” as disclosed in Steffen. The motivation for making this modification to the teachings of Abbas in view of Hayashi and further in view of Catalli is the same as that set forth above, in the rejection of claim 11. 
Response to Arguments
Applicant’s arguments filed 26 July 2022 with respect to the rejection(s) of claim(s) 1, 2, 4, 21, 23, and 29 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art references teaching the newly added limitations of the claims. Therefore, claims 1-5, 9-11, 13-24, 29, and 31-44 are rejected under 35 U.S.C. 103. Claims 1, 2, 21, and 29 are rejected under 35 U.S.C. 103 over Abbas in view of Hayashi; claims 3 and 22 over Abbas in view of Hayashi and further in view of Di Crescenzo; claims 4, 13, 14, 23, 31-40, and 44 over Abbas in view of Hayashi and further in view of Catalli; claims 5, 11, 15-17, and 24 over Abbas in view of Hayashi and further in view of Steffen; claims 9 and 10 over Abbas in view of Hayashi and further in view of Harel; claims 18-20, 42, and 43 over Abbas in view of Hayashi and further in view of Ueno; and claim 41 over Abbas in view of Hayashi and further in view of Steffen and even further in view of Catalli. The Office has added additional citations to the references to set forth where the limitations are taught in these prior art references. 
The objections to the specification, 35 U.S.C. 112(b) rejections of claims 20, 28, and 30, and 35 U.S.C. 101 rejection of claim 29 are withdrawn in light of Applicant’s amendments filed 26 July 2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667    

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                             
October 20, 2022